                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 IN RE                                         :
                                               :
 THOMAS G. TAYLOR, JR.,                        :       CASE NO. 17-04331-DSC13
                                               :       CHAPTER 13
                       DEBTOR.                 :       JUDGE CRAWFORD

              ORDER CONDITIONALLY DENYING MOTION FOR RELIEF

         This case came before the Court on the Motion of U.S. Bank Trust, N.A., as Trustee of

 the Igloo Series III Trust (“Secured Creditor”) for relief from automatic stay, Doc. No. 60, as it

 pertains to certain real property (“Real Property”) described as 1528 Rainbow Lane, Warrior,

 AL 35180.

         The parties reached an agreement prior to the hearing scheduled May 21, 2019. Based on

 the Agreement of the parties, it is ORDERED the Motion for Relief from Stay is

 CONDITIONALLY DENIED.

         It is further ORDERED that Debtor shall maintain the regular monthly payments,

 currently $933.34 per month, on Secured Creditor's loan obligation encumbering the subject

 Property, generally described as 1528 Rainbow Lane, Warrior, AL 35180, in a timely fashion,

 commencing with the July 1, 2019 payment. Payments on Secured Creditor's loan obligation

 shall be made directly to Secured Creditor’s servicing agent:

         BSI Financial Services
         7505 Irvine Center Drive
         Irvine, CA 92618

         It is further ORDERED that Debtors shall pay off arrearages and attorneys’ fees in the

 total amount of $17,804.46, representing monthly payments January 1, 2018, through June 1,

 2019, and currently continuing to accrue at the rate of $933.34 per month (18 months x $933.34

                                                   1



Case 17-04331-DSC13         Doc 71    Filed 07/02/19 Entered 07/02/19 14:55:30             Desc Main
                                     Document     Page 1 of 4
 = $16,800.12), together with attorneys’ fees and costs related to this motion in the amount of

 $1031.00, less suspense balance of $26.66. Said arrearages shall be paid through the Debtors’

 Chapter 13 Plan. The Chapter 13 Trustee is authorized to modify the Debtor’s Chapter 13 Plan

 upon entry of the Order and the filing of the Proof of Claim.

         It is further ORDERED that Secured Creditor shall prepare and file a supplemental Proof

 of Claim, referenced the arrearage amount of $17,804.46.

         It is further ORDERED that for a period of twelve (12) months following the entry of

 this Order, in the event the Debtor fails to make any payment of principle, interest or any and all

 insurance and escrow as described in the preceding paragraphs of this Order by failing to make

 a regular monthly payment on the date it come due per the terms of the Agreement, then Movant

 will send a letter to the Debtor, with a copy to Debtor’s Attorney and the Chapter 13 Trustee,

 notifying them of the default and if the Debtor fails to cure the default within twenty (20) days

 of the date of the notice of default letter, then relief from the automatic stay of 11 U.S.C. § 362(a)

 is hereby GRANTED, and Movant, without further Order of this Court, shall be entitled to

 reduce its claim(s) in the Bankruptcy case, accelerate the balance due, and foreclose and/or

 repossess its collateral.

         It is further ORDERED that in the event the instant bankruptcy proceeding is dismissed

 or discharged, this Order shall be terminated and have no further force or effect.

         It is further ORDERED that should Secured Creditor obtain relief from the Automatic

 Stay due to a breach of the terms of this Order, any final Order for Relief from the Automatic

 Stay shall provide for the 14-day Stay described by Bankruptcy Rule 4001(a)(3) to be waived.




                                                    2



Case 17-04331-DSC13          Doc 71    Filed 07/02/19 Entered 07/02/19 14:55:30               Desc Main
                                      Document     Page 2 of 4
        It is further ORDERED that a Notice of Fees, Expenses, and Charges pursuant to

 Bankruptcy Rule 3002.1(c) is not required for the fees and costs included and disclosed as part

 this Order.

        It is further ORDERED that any funds received by Secured Creditor, which are

 subsequently returned for non-sufficient funds, including funds received and applied prior to the

 terms of this Order, shall be subject to the default provisions contained herein.


 Dated: July 2, 2019                                           /s/ D. Sims Crawford
                                                               D. SIMS CRAWFORD
                                                               United States Bankruptcy Judge
 Approved: June 30, 2019

 /s/ Mark A. Baker________
 Mark A. Baker, ABN 2549-E57M
 MCMICHAEL TAYLOR GRAY, LLC
 3550 Engineering Drive, Suite 260
 Atlanta, GA 30092
 (404) 474-7149
 mbaker@mtglaw.com

 /s/ C. Taylor Crockett______
 C. Taylor Crockett
 Attorney at Law
 2067 Columbiana Road
 Birmingham, AL 35216
 (205) 978-3550
 taylor@taylorcrockett.com

 /s/ Mary Frances Fallaw
 Mary Frances Fallow, Staff Attorney
 Bradford W. Caraway
 Chapter 13 Standing Trustee
 P O Box 10848
 Birmingham, AL 35202
 (205 323-4631
 mfallaw@ch13bham.com




                                                  3



Case 17-04331-DSC13         Doc 71    Filed 07/02/19 Entered 07/02/19 14:55:30            Desc Main
                                     Document     Page 3 of 4
                    LIST OF PARTIES TO RECEIVE NOTICE OF ORDER

 Thomas G. Taylor, Jr.
 1528 Rainbow Lane
 Warrior, AL 35180

 And by electronic notice:

 C. Taylor Crockett
 Attorney at Law
 2067 Columbiana Road
 Birmingham, AL 35216

 Bradford W. Caraway
 Chapter 13 Standing Trustee
 P O Box 10848
 Birmingham, AL 35202




                                                4



Case 17-04331-DSC13          Doc 71    Filed 07/02/19 Entered 07/02/19 14:55:30   Desc Main
                                      Document     Page 4 of 4
